J-S04024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROSEANNA MALDONADO                         :
                                               :
                       Appellant               :   No. 1477 EDA 2021

         Appeal from the Judgment of Sentence Entered June 29, 2021
               In the Court of Common Pleas of Chester County
              Criminal Division at No: CP-15-CR-0000655-2020

BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                           FILED FEBRUARY 17, 2022

        Roseanna Maldonado (Appellant) appeals from the judgment of

sentence imposed following her conviction of driving under the influence of

alcohol (DUI), 75 Pa.C.S.A. § 3802(b). We affirm.

        The trial court summarized the relevant facts as follows:

                On December 11, 2019, at approximately 12:00 a.m.,
        Trooper Thomas G. Spurlock, Jr. was traveling near the Valley Fair
        Shopping Center and noticed [Appellant’s] vehicle partially on a
        grass hill in the parking lot of a hibachi restaurant [(the
        restaurant),] located at 240 West Swedesford Road, Berwyn,
        Chester County, Pennsylvania. The vehicle was stuck on a
        [concrete] parking barrier, partially on the grass, and could not
        be moved. [Upon approaching the vehicle, Trooper Spurlock saw
        Appellant, the only occupant, in the driver’s seat.] The vehicle
        was not in motion or damaged; however, the vehicle was still
        running with the headlights turned on. Since the vehicle was
        stuck, [Appellant] testified [at the January 21, 2021, non-jury
        trial,] that she called Allstate insurance company at 11:35 p.m.,

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S04024-22


       … after she left the restaurant.[1] Upon making contact with
       [Appellant], Trooper Spurlock observed glassy eyes and an odor
       of alcohol coming from [Appellant’s] breath. He asked whether
       [Appellant had consumed] any alcoholic beverages that evening
       and [she] replied that she had three drinks. [Appellant] agreed
       to perform [standardized field] sobriety tests which produced
       unsatisfactory results. [Appellant] also submitted to a chemical
       test of her breath[, which revealed she had a blood alcohol
       content] … of 0.113%.

             At trial, Trooper Spurlock testified to the above facts. The
       Commonwealth also presented for the court Trooper Spurlock’s
       body camera [video] recording of the events that evening [(the
       video)]. Based on the facts and the evidence presented at trial,
       [Appellant] was found guilty of [DUI,] with the amount of alcohol
       by weight in [her] blood being at least 0.10% but less than .16%
       (75 Pa.C.S.A. § 3802(b)).

Trial Court Opinion, 8/18/21, at 1-2 (footnote added).

       On June 29, 2021, the trial court sentenced Appellant to six months of

probation and a concurrent 10-days of electronic home confinement.

Appellant timely appealed. Both Appellant and the trial court have complied

with Pa.R.A.P. 1925.

       On appeal, Appellant presents a single issue: “Was the evidence

sufficient to support the conviction?” Appellant’s Brief at 4.

       In reviewing a sufficiency challenge, the standard of review we apply is



____________________________________________


1 Appellant testified that her vehicle got stuck on the parking barrier when she
arrived at the restaurant hours earlier and was not intoxicated. N.T., 1/21/21,
at 31-32. It was only after she entered the restaurant to attend a holiday
party that she consumed alcohol. Id. at 32. When Appellant left the
restaurant at approximately 11:00 p.m., she returned to her vehicle and
discovered the vehicle was still immobilized; she then fell asleep until 11:30
p.m. Id. at 32-33.

                                           -2-
J-S04024-22


      whether viewing all the evidence admitted at trial in the light most
      favorable to the verdict winner, there is sufficient evidence to
      enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. … Finally, the finder of fact, while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Smith, 206 A.3d 551, 557 (Pa. Super. 2019) (citations

omitted).

      Appellant challenges her conviction under 75 Pa.C.S.A. § 3802(b), which

states:

      (b) High rate of alcohol. — An individual may not drive, operate
      or be in actual physical control of the movement of a vehicle
      after imbibing a sufficient amount of alcohol such that the alcohol
      concentration in the individual’s blood or breath is at least 0.10%
      but less than 0.16% within two hours after the individual has
      driven, operated or been in actual physical control of the
      movement of the vehicle.

Id. (emphasis added).

      Our Supreme Court has explained:

      With respect to what constitutes “actual physical control” in this
      Commonwealth, the courts have held that whether a person is in
      actual physical control of a motor vehicle is determined based on
      the totality of the circumstances, including the location of the
      vehicle, whether the engine was running and whether there was
      other evidence indicating that the defendant had driven the
      vehicle at some point prior to the arrival of police on the scene.

                                     -3-
J-S04024-22



Commonwealth v. Wolen, 685 A.2d 1384, 1385 (Pa. 1996) (plurality).

Furthermore, “an eyewitness is not required to establish that a defendant was

driving, operating, or was in actual physical control of a motor vehicle. The

Commonwealth can establish through wholly circumstantial evidence that a

defendant was driving, operating or in actual physical control of a motor

vehicle.”    Commonwealth v. Johnson, 833 A.2d 260, 263 (Pa. Super.

2003).

       Here, Appellant argues that although she “admitted to drinking, she was

not in physical control of the movement of the vehicle during the time when

she was under the influence. The location of the car supports the inference

that it had not been driven.” Appellant’s Brief at 12; see also id. at 19 (“there

was no corroborating evidence to support the court’s finding of control.”).

Appellant asserts:

       The lack of damage to Appellant’s vehicle, the absence of any
       tracks or marks on the parking lot with the weather conditions,[2]
       and the absence of any witnesses defies the court’s position that
       [Appellant] operated her vehicle after consuming alcohol and
       drove forward over the barrier when she was leaving.

Id. at 19-20 (footnote added).           Appellant emphasizes Trooper Spurlock’s

testimony that although the vehicle’s engine was running, he never saw the

vehicle in motion. Id. at 12 (citing N.T., 1/21/21, at 23-24).



____________________________________________


2 Trooper Spurlock testified the weather was cold and rainy. N.T., 1/21/21,
at 9.

                                           -4-
J-S04024-22


      The trial court found no merit to Appellant’s sufficiency challenge. The

court explained:

      [Appellant’s] vehicle was found stuck on a parking barrier, and
      could not be moved by [Appellant] alone without roadside
      assistance. The vehicle was clearly not capable of being in
      motion; however, the headlights were turned on and the
      vehicle’s motor was running. [Appellant] appeared upset on
      the video produced at trial, and based on the [field sobriety and
      chemical breath] tests, and by her own admission, intoxicated.
      Equally important, these events occurred at midnight. The court
      was not persuaded by [Appellant’s] version which relies on
      the idea that [she] would wait until midnight to call
      roadside assistance, hours after going over the barrier, and
      simply leave the car on the grass for hours in the evening.
      The totality of the circumstances established that [Appellant]
      operated her vehicle after consuming alcohol and drove forward
      over the barrier when she was leaving, getting stuck on the grass
      hill.

Trial Court Opinion, 8/18/21, at 4-5 (emphasis added).

      The evidence of record supports the trial court’s reasoning, and we

agree with its conclusion. Sitting as the factfinder, the trial court was free to

believe some, all, or none of the evidence presented at trial.      See Smith,

supra. Appellant essentially asks us to substitute our judgment for that of

the trial court, and credit Appellant’s version of events over that of the

Commonwealth.      This request implicates the weight of the evidence, not

sufficiency.   See, e.g., Commonwealth v. Perez, 93 A.3d 829, 840 (Pa.

2014) (appellant’s claim that “his explanation of the events … negated the

Commonwealth’s theory of the case” went to weight of the evidence, not

sufficiency). Notably, Appellant did not raise a weight claim. To the extent

she attempts to present a weight claim on appeal, it is waived.             See

                                      -5-
J-S04024-22


Commonwealth v. Lofton, 57 A.3d 1270, 1273 (Pa. Super. 2012) (failure

to preserve a weight claim at sentencing or in a post-sentence motion results

in waiver); see also Pa.R.A.P. 1925(b)(4)(vii) (any issues not raised in a Rule

1925(b) statement will be deemed waived).3

        To the extent Appellant’s issue goes to the sufficiency of the evidence,

we, like the trial court, find that the issue lacks merit. The evidence of record

and all reasonable inferences drawn therefrom, viewed in a light most

favorable to the Commonwealth, was sufficient for the trial court to conclude

that Appellant had been in “actual physical control” of her vehicle while

intoxicated. See Commonwealth v. Peck, 242 A.3d 1274, 1279 (Pa. 2020)

(in reviewing a sufficiency challenge, an appellate court must view “all

reasonable     inferences    derived”     from   the   evidence   “in   favor   of   the

Commonwealth,” not the defendant); see also Johnson, supra (the

Commonwealth may establish actual physical control through                      wholly

circumstantial evidence).        We note our Supreme Court’s collected cases

concerning “actual physical control”:

        Commonwealth v. Trial, 438 Pa. Super. 209, 652 A.2d 338
        (1994) (actual physical control found where defendant’s car was
        diagonally across a roadway, defendant was in the car with his
        seatbelt on, the parking lights were on and the keys were in the
        ignition in the “on” position, although the engine was not
        running); Commonwealth v. Wilson, 442 Pa. Super. 521, 660
        A.2d 105 (1995) (actual physical control found where defendant’s
        car was down an embankment by the roadside, no keys were
        found, but the hood of the car was still warm on a winter night);
____________________________________________


3   Appellant raised only sufficiency in her Rule 1925(b) statement.

                                           -6-
J-S04024-22


      Commonwealth v. Leib, 403 Pa. Super. 223, 588 A.2d 922,
      alloc. denied, 528 Pa. 642, 600 A.2d 194 (1991) (actual physical
      control found where defendant was asleep in the car in the middle
      of the road with the engine off); Commonwealth v. Bobotas,
      403 Pa. Super. 136, 588 A.2d 518 (1991) (actual physical control
      found where defendant was parked in an alley on his way home
      with his engine running); Commonwealth v. Crum, 362 Pa.
      Super. 110, 523 A.2d 799 (1987) (actual physical control found
      where defendant was sleeping in his car on the side of the road
      with the engine and headlights on); Commonwealth v. Kloch,
      230 Pa. Super. 563, 327 A.2d 375 (1974) (actual physical control
      found where defendant was asleep behind the wheel of a car
      parked along the side of the highway, protruding into a traffic lane
      with the engine and headlights on); Commonwealth, Dep’t of
      Transp., Bureau of Traffic Safety v. Farner, 90 Pa. Commw.
      201, 494 A.2d 513 (1985) (actual physical control found where
      defendant was behind the wheel in a traffic lane with the motor
      running and the brake lights activated); cf. Commonwealth v.
      Price, 416 Pa. Super. 23, 27, 610 A.2d 488, 490 (1992) (no actual
      physical control established where the defendant was sitting
      behind the wheel of a parked car; the engine was not running
      and the defendant had the keys in his hands).

Wolen, 685 A.2d at 1386 (emphasis added).

      Finally, Appellant’s reliance on Commonwealth v. Byers, 650 A.2d

468, 471 (Pa. Super. 1994) is unavailing. Cf. Appellant’s Brief at 14 (claiming

Byers “is controlling”).   Byers is not controlling.     In Byers, this Court

reversed the appellant’s DUI conviction, and held that “a defendant is not in

actual physical control of a vehicle merely because the vehicle has been

started.” Byers, 650 A.2d at 471. The Supreme Court abrogated the Byers

decision in Wolen. Justice Castille observed:

      The Byers Court reasoned that penalizing a person for “sleeping
      it off” with the engine running for a purpose other than driving the
      vehicle (for example, to provide heat, operate the radio or power
      a car phone) would defeat this laudable purpose [of not driving


                                     -7-
J-S04024-22


      impaired].

      However, nowhere in the statute is there a requirement that the
      fact-finder should consider whether or not one in actual physical
      control of a vehicle and under the influence of alcohol or controlled
      substances poses a threat to public safety. The legislature has
      reasonably determined that one driving a motor vehicle on the
      public streets and highways of the Commonwealth while under the
      influence of alcohol or controlled substances constitutes a threat
      to public safety per se, even if there are no other members of the
      public immediately endangered. While it may be laudable that one
      who realizes that he is incapable of safe driving pulls over to “sleep
      it off,” the legislature has made no exception to the reach of the
      statute to such individuals. Accordingly, such a person’s threat to
      public safety is not a relevant consideration under the drunk
      driving statutes.

Wolen, 685 A.2d at 1386 n.4.

      For the above reasons, Appellant’s challenge to the sufficiency of the

evidence does not merit relief.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date2/17/2022




                                      -8-